95 F.3d 43
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Wayne WRIGHT, Plaintiff-Appellant,v.Warden WALLACE;  Unit Manager Howard;  Lieuten Ant Martin;Sergeant Gladman;  Officer Davis;  Officer Thames,Defendants-Appellees.
No. 96-6155.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 22, 1996.Decided:  September 3, 1996.

Robert Wayne Wright, Appellant Pro Se.  Edwin Eugene Evans, Senior Assistant Attorney General, Joseph Dawson Shine, Alexandria Skinner, SOUTH CAROLINA BUDGET AND CONTROL BOARD, Columbia, SC, for Appellees.
Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the magistrate judge's recommendation to dismiss under Fed.R.Civ.P. 12(b)(6) all of Appellant's claims, except for his claim that his placement in four-point restraints violated his constitutional rights.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We deny Appellant's motions for production of documents and for general relief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED